     Case
      Case5:21-cv-00194-JGB-SP
           5:21-cv-00194-KK Document
                               Document
                                     13-152 Filed
                                             Filed02/03/21
                                                   02/12/21 Page
                                                             Page1 1ofof1 1 Page
                                                                             PageIDID#:103
                                                                                      #:349
Robert Borrelle (SBN#295640)
Disability Rights California
350 S. Bixel St, Suite 290
Los Angeles, CA 90017
T: (213) 213-8000
              Plaintiff



                                                                    5:21-cv-00194-KK
                  C.B.



    Moreno Valley Unified School District et al.




                                      Kenly Kiya Kato


X




Robert Borrelle                      /s/Robert Borrelle 2/12/2021          Plaintiff
